DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s amendments/remarks dated 02 August, 2022.
Claims 1, 4, 8, and 9 were amended; no claims were cancelled; claims 11-13 were added; therefore, claims 1-13 are pending in the current application and will be addressed below.
The previous objection to the specification is withdrawn due to amendment.
The previous objection to claim 9 is withdrawn due to amendment.
The 112(b) rejection to claim 4 is withdrawn due to amendment.

 Claim Interpretation 
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means of a scaling scheme” in claim 2
“means of a subtraction” in claim 5
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 8 recite the broad recitation “a variable scaling factor which is specified by a scaling scheme”, and the claims also recite “wherein the variable scaling factor is determined only by a previous sample of a processed scaled signal change” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner will interpret as “wherein the scaling scheme is dependent only on a value of a previous sample of a processed scaled signal change, according to the scaling scheme”. Claims 2-7 and 11-13, being dependent on claim 1, and claims 9 and 10, being dependent on claim 8, are similarly rejected.
Claims 2, 3, 4, 11, and 12 recite the limitation “the scaling factor”. There is insufficient antecedent basis for this limitation in these claims. Examiner will interpret as “the variable scaling factor”.
Claims 11 and 12 recite the limitation "the last two previously considered values in the continuous sequence".  There is insufficient antecedent basis for this limitation in these claims. “two successive values in a continuous sequence” was introduced in claim 3, on which claims 11 and 12 do not depend.
Claims 11 and 12 recite the limitation "the bandwidth".  There is insufficient antecedent basis for this limitation in these claims. “a predefined bandwidth” was introduced in claim 2, on which claims 11 and 12 do not depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 11, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “if the scaled signal change…uses a portion of the bandwidth that is in at least a predefined range” (emphasis added). However, claim 3 does not state what occurs if the “scaled signal change” does not “use a portion of the bandwidth that is in at least a predefined range” and is therefore not further limiting. 
Claim 11 recites “the scaling scheme increases the scaling factor when the scaled signal change…uses a portion of the bandwidth in a range below a first predefined threshold…” (emphasis added). However, claim 11 does not state what occurs when the “scaled signal change” is above “a first predefined threshold” and is therefore not further limiting.
Claim 12 recites “the scaling scheme increases the scaling factor when the scaled signal change…uses a portion of the bandwidth in a range above a second predefined threshold…” (emphasis added). However, claim 12 does not state what occurs when the “scaled signal change” is below “a second predefined threshold” and is therefore not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gotzig DE 102017108348 B3 in view of Rudis US 4205553 A and Lee KR 20180063739 A.

Regarding claim 1, Gotzig teaches a method for providing a digital sensor signal (abstract) from an ultrasonic sensor (abstract, 3a-3f in Fig.) for signal transmission to a signal receiver (abstract), in which a digital output signal from the ultrasonic sensor is processed to form the digital sensor signal for signal transmission (abstract), the method comprising: 
determining a signal change of successive values of the output signal (transmits delta values, [0026]);
scaling the signal change by a variable scaling factor (converter parameter settings can variably adjust sampling rate, bit rate, and signal length, [0025-27, 35, 37]) which is specified by a scaling scheme known to the ultrasonic sensor and the signal receiver (predetermined converter parameter settings known by converters and adjusted by control unit, [0025-27, 29, 35, 37]); and 
 outputting the scaled signal change as the digital sensor signal (transmitting digital data signal to from the converter device to the control device, [0026]),
Gotzig does not explicitly teach wherein the variable scaling factor is determined only by a value of a previous sample of a processed scaled signal change.
Rudis teaches automatic gain control to alter the gain whenever a lower threshold is not exceeded or an upper threshold is exceeded to return the value to within the window defined by two threshold values (Col. 2 lns. 7-15).
Lee teaches considering difference values from data immediately preceding temporally ([0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gotzig to use automatic gain control similar to Rudis as a scaling scheme and only consider the immediately preceding delta value similar to Lee. This would yield predictable results of decreasing the bandwidth of the digital sensor signal and helping minimize time the delta values are outside of an acceptable window.

Regarding claim 2, Gotzig as modified above teaches the method according to Claim 1, wherein the signal transmission to the signal receiver has a predefined bandwidth and the size of the scaling factor is adapted to this predefined bandwidth by means of the scaling scheme (converter parameter can variably set bit rate and length of data signal, [0025-27, 37]).

Regarding claim 3, Gotzig as modified above teaches the method according to Claim 2, 
Gotzig does not explicitly teach wherein the size of the scaling factor for two successive values in a continuous sequence of values of the output signal is adapted to the predefined bandwidth according to the scaling scheme if the scaled signal change of the last two previously considered values in the continuous sequence uses a portion of the bandwidth that is in at least a predefined range. 
Gotzig does teach converter parameter settings can be modified repeatedly as a function of comparing a result of the evaluation with a reference result ([0025-27, 37]).
Rudis teaches automatic gain control to alter the gain whenever a lower threshold is not exceeded or an upper threshold is exceeded to return the value to within the window defined by two threshold values, which has the effect of keeping values within a bandwidth (Col. 2 lns. 7-15).
Lee teaches considering difference values from data immediately preceding temporally ([0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gotzig to use automatic gain control similar to Rudis as a scaling scheme and only consider the immediately preceding delta value similar to Lee. This would yield predictable results of decreasing the bandwidth of the digital sensor signal and helping minimize time the delta values are outside of an acceptable window.

Regarding claim 5, Gotzig as modified above teaches the method according to claim 1, wherein the signal change of the output signal is determined by means of a subtraction (delta values, [0026]).

Regarding claim 8, Gotzig teaches an apparatus (Fig.; [0034]) for providing a digital sensor signal (digital data signal; abstract) from an ultrasonic sensor (3a-3f in Fig., abstract) for signal transmission to a signal receiver (control device; abstract), the apparatus being configured to process a digital output signal from the ultrasonic sensor to form the digital sensor signal for signal transmission ([0025-27, 35, 37]), wherein 
the apparatus is configured to determine a signal change of successive values of the output signal (transmits delta values, [0026]), 
to scale the signal change by a variable scaling factor (converter parameter settings can variably adjust sampling rate or bit rate, [0025-27, 35, 37]) which is specified by a scaling scheme known to the ultrasonic sensor and the signal receiver (predetermined converter parameter settings known by converters and adjusted by control unit, [0025-27, 29, 35, 37]), and 
to output the scaled signal change as the digital sensor signal (transmitting digital data signal to from the converter device to the control device, [0026]),
Gotzig does not explicitly teach wherein the variable scaling factor is determined only by a value of a previous sample of a processed scaled signal change.
Rudis teaches automatic gain control to alter the gain whenever a lower threshold is not exceeded or an upper threshold is exceeded to return the value to within the window defined by two threshold values (Col. 2 lns. 7-15).
Lee teaches considering difference values from data immediately preceding temporally ([0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gotzig to use automatic gain control similar to Rudis as a scaling scheme and only consider the immediately preceding delta value similar to Lee. This would yield predictable results of decreasing the bandwidth of the digital sensor signal and helping minimize time the delta values are outside of an acceptable window.

Regarding claim 9, Gotzig as modified above teaches an ultrasonic sensor device with an ultrasonic sensor and an apparatus according to Claim 8 connected downstream of the ultrasonic sensor in terms of signaling (analog-to-digital converters 4a-4f and control unit 5 are downstream of ultrasonic sensors 3a-3f; Fig.; [0035]).

Regarding claim 10, Gotzig as modified above teaches an ultrasonic sensor system for a motor vehicle (Fig.; [0031, 34]), comprising: 
at least one ultrasonic sensor (3a-3f in Fig.); 
a signal receiver as part of a control unit (digital data signal transmitted from converter device 4a-4f to the control device 5 in Fig.; [0026]); and 
at least one apparatus according to Claim 8 (Fig.; [0025-27, 34-37]).

Regarding claim 11, Gotzig as modified above teaches the method according to claim 1, 
Gotzig does not explicitly teach wherein the scaling scheme increases the scaling factor when the scaled signal change of the last two previously considered values in the continuous sequence uses a portion of the bandwidth in a range below a first predefined threshold value of the bandwidth.
Rudis teaches automatic gain control to alter the gain whenever a lower threshold is not exceeded or an upper threshold is exceeded to return the value to within the window defined by two threshold values, which has the effect of keeping values within a bandwidth (Col. 2 lns. 7-15).
Lee teaches considering difference values from data immediately preceding temporally ([0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gotzig to use automatic gain control similar to Rudis as a scaling scheme and only consider the immediately preceding delta value similar to Lee. This would yield predictable results of decreasing the bandwidth of the digital sensor signal and helping minimize time the delta values are outside of an acceptable window.

Regarding claim 12, Gotzig as modified above teaches the method according to claim 1, 
Gotzig does not explicitly teach wherein the scaling scheme reduces the scaling factor when the scaled signal change of the last two previously considered values in the continuous sequence uses a portion of the bandwidth in a range above a second predefined threshold value of the bandwidth.
Rudis teaches automatic gain control to alter the gain whenever a lower threshold is not exceeded or an upper threshold is exceeded to return the value to within the window defined by two threshold values, which has the effect of keeping values within a bandwidth (Col. 2 lns. 7-15).
Lee teaches considering difference values from data immediately preceding temporally ([0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gotzig to use automatic gain control similar to Rudis as a scaling scheme and only consider the immediately preceding delta value similar to Lee. This would yield predictable results of decreasing the bandwidth of the digital sensor signal and helping minimize time the delta values are outside of an acceptable window.

Regarding claim 13, Gotzig as modified above teaches the method according to claim 1, wherein the scaling scheme is stored locally in an ultrasonic sensor device and a control unit to code/decode the signal without further information required (predetermined converter parameter settings known by converters and adjusted by control unit with no need for outside information, [0025-27, 29, 35, 37])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gotzig DE 102017108348 B3 in view of Rudis US 4205553 A and Lee KR 20180063739 A and further in view of Atriss US 20050219097 A1.

Regarding claim 4, Gotzig teaches the method according to claim 1, 
Gotzig doesn’t teach but Atriss teaches wherein the size of the scaling factor is increased or decreased by at least a factor of two during an adaptation (Scaling up or down by a factor of two or more [0074-84]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gotzig to use the scaling factor of Atriss to increase or decrease the magnitude of the transmitted signal by at least two. This would help transmit the signal when the bandwidth is low.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gotzig DE 102017108348 B3 in view of Rudis US 4205553 A and Lee KR 20180063739 A and further in view of Moore US 20180037268 A1.

Regarding claim 6, Gotzig as modified above teaches the method according to claim 1, wherein the signal transmission is a data transmission via a BUS system ([0026]), 
Gotzig does not explicitly teach but Moore teaches a LIN bus system ([0029]).
Additionally, the use of LIN bus systems in vehicles is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gotzig to us a LIN bus system similar to Moore. This would allow the sensors to communicate with the control unit.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gotzig DE 102017108348 B3 in view of Rudis US 4205553 A, Lee KR 20180063739 A, and Moore US 20180037268 A1, and further in view of DSI3 Consortium (2011).

Regarding claim 7, Gotzig as modified above teaches the method according to Claim 6, 
Gotzig does not explicitly teach wherein the data transmission is a data transmission according to the DSI3 bus protocol (Section 1.1. DSI3 General Overview).
Additionally, the use of the DSI3 bus protocol is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gotzig to us a DSI3 bus protocol. This improve bandwidth, electromagnetic compatibility, and data integrity over earlier bus protocols (DSI3 Consortium: Section 1.2. DSI3 Protocol Main Features).

Response to Arguments
Applicant's arguments filed 02 August, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
In response to applicant’s argument that references fail to show certain features of applicant’s invention, it is noted that features upon which applicant relies (i.e., “wherein the variable scaling factor is determined only by a value of a previous sample of a processed scaled signal change”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant argues that the variable scaling factor is determined only by a value of a previous sample of a processed scaled signal change. However, these claim limitations were not present in the original independent claims and were presented by amendment on 02 August, 2022. Therefore, the issue of whether Gotzig, Atriss, Moore, or DSI3 addresses these limitations are not relevant. These amended claims containing new limitations have been addressed by Gotzig, Atriss, Moore, DSI3, Lee, and Rudis in the present Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bognar DE 102015120130 A1: sensor data compression before being transmitted on a vehicle data bus 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645